Title: To Benjamin Franklin from Jean de Neufville & fils, 25 November 1779
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourd Sir
Amsterdam the 25h. Nov: 1779
How favourable matters stood here in regard to the American Comodor, we had the honour to mention to your Excellence; we convey however to night to Mr. Dumas a copey of the last resolution taken by the states in this respect during the Absence of the French Ambassador from the Hague; of which however we hope he will prevent the effect; it contains the same intentions shown by the former not to meddle with the prises brought in here; butt that Jones, not to stay the whole winter here shall be desired to go out again with them; how sorry are we not in particular for the American cause that this could not be prevented; as it would have been an intire triumph to our wishes if Mr. Jones had been departed before this resolution came on; and we dare Say it surprised everybody as the most unexpected. It was carried by the Nobility and ten voting Cities of very little importance in the Republicq against six other Cities of greater importance, which have all protested against that resolution and what might be done in consequence, among those the City of Amsterdam hath sustained the importance of the Matter, as she should conform to her own dignity; so we hope again this matter may take a good turn, and that even those Contestations may tend to promote the sooner the great desired event. Since they are gone we heard nothing neither from Mr Dumas nor Mr Jones, by which we suppose they are now arranging matters in conformity to the arrangement made here.
We have the honour to be with all possible regard Honourd Sir. Your Excellencys most Obedient and devoted Servts
John DE Neufville & Son
 Notation: Neuville & fils 25 Nov. 1779